                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    HARDSHAD P. DESAI,                                 MEMORANDUM DECISION AND
                                                       ORDER ADOPTING REPORT AND
                              Plaintiff,               RECOMMENDATION

    v.

    GARFIELD COUNTY GOVERNMENT,
    JOSEPH THOMPSON, KADE FULMER,
    LELAND POLLOCK, DAVID B. TEBB,                     Case No. 2:17-cv-01164-DN-EJF
    JERRY TAYLOR, UTAH STATE TAX
    COMMISSION, DANNY LYTLE, GERALD                    District Judge David Nuffer
    OSBORNE, BENJAMIN HULET, JOHN
    VALENTINE, MICHAEL CRAGUN,
    ROBERT PERO, REBECCA ROCKWELL,
    and BARRY CONOVER,

                              Defendants.


           The Report and Recommendation 1 issued by United States Magistrate Judge Evelyn J.

Furse on December 18, 2018, recommends that Defendants State of Utah and Utah State Tax

Commission’s (“State Defendants”) Motion to Dismiss First Amended Complaint (“Motion to

Dismiss”) 2 be granted, and Plaintiff Hardshad P. Desai’s claims against the State Defendants be

dismissed without prejudice for lack of subject matter jurisdiction.

           The parties were notified of their right to file objections to the Report and

Recommendation within 14 days of its service pursuant to 28 U.S.C. § 636 and Fed. R. Civ.

P. 72. 3 On December 27, 2018, Mr. Desai filed a document entitled “Plaintiff’s Response


1
 Report and Recommendation to Grant State Defendants’ Motion to Dismiss (ECF No. 35) (“Report and
Recommendation”), docket no. 54, filed Dec. 18, 2018.
2
    Docket no. 35, filed June 19, 2018.
3
    Report and Recommendation at 15-16.
Complying Court’s Order (dated 12-18-2018)” (“Response”), 4 and on January 3, 2019, Mr.

Desai filed a document entitled “Correction & Supplement (to plaintiff’s response/filing of

December 24, 2018)” (“Supplement”). 5 Mr. Desai does not expressly object to any portion of the

Report and Recommendation in either his Response or Supplement. But he does request that the

State Defendants’ argument for sovereign immunity under the Eleventh Amendment to the

United States Constitution be rejected. 6 Given Mr. Desai’s pro se status, this request is construed

as an objection to the Report and Recommendation’s conclusion that the Eleventh Amendment

bars Mr. Desai’s claims against the State Defendants. 7

           De novo review has been completed of those portions of the report, proposed findings

and recommendations to which objection was made, including the record that was before the

Magistrate Judge and the reasoning set forth in the Report and Recommendation. 8 Because the

analysis and conclusion of the Magistrate Judge are correct, they are accepted and the Report and

Recommendation 9 is ADOPTED.

                                             DISCUSSION

           Mr. Desai’s Amended Complaint attempts to assert several federal civil rights and Utah

state law claims against the State Defendants relating to the appraisal and tax assessment of his

properties. 10 Mr. Desai alleges that employees of the Utah State Tax Commission—along with

certain employees of Garfield County—lacked qualifications to appraise his properties,


4
    Docket no. 56, filed Dec. 27, 2018.
5
    Docket no. 57, filed Jan. 3, 2019.
6
    Response at 4; Supplement at 2-3, 6-7.
7
    Report and Recommendation at 7-10.
8
    28 U.S.C. § 636(b).
9
    Docket no. 54, filed Dec. 18, 2018.
10
  Amended Complaint Per Court Order on May 15, 2018 (“Amended Complaint”), docket no. 34, filed June 5,
2018.



                                                                                                          2
improperly appraised his properties, and refused to meet with him or provide him with requested

information. 11 He also alleges that these employees purposefully overvalued his wife and

daughter’s properties. 12

            The Magistrate Judge’s Report and Recommendation concludes that the State

Defendants’ Motion to Dismiss should be granted because Mr. Desai’s claims against the State

Defendants are barred by the Eleventh Amendment. 13 Mr. Desai objects to this conclusion. 14

Specifically, Mr. Desai argues that the Eleventh Amendment should be departed from based on

the Ninth Amendment and the uniqueness of the case. 15 This argument is without merit.

            “[T]he Eleventh Amendment prohibits a citizen from filing suit against a state [or arm of

the state] in federal court.” 16 “There are two exceptions to Eleventh Amendment immunity as

applied against a State [or arm of the state]: (1) Congress may abrogate a State’s Eleventh

Amendment immunity in the exercise of its power to enforce the Fourteenth Amendment and

(2) a State may waive its Eleventh Amendment immunity by consenting to suit.” 17

            Mr. Desai offers no legal support for the proposition that a third exception, based on the

Ninth Amendment and uniqueness of a case, is recognized. Nor is there any legal justification for

such an exception to now be recognized.




11
     Id. at 12-14, 27-38, 45.
12
     Id. at 27-38, 50-52.
13
     Report and Recommendation at 7-10.
14
     Response at 4; Supplement at 2-3, 6-7.
15
     Response at 4; Supplement at 2-3, 6-7.
16
     Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2010).
17
     Harris v. Oklahoma Office of Juvenile Affairs, 519 Fed. App’x 978, 979 (10th Cir. 2013).



                                                                                                         3
           The Ninth Amendment provides that “[t]he enumeration in the Constitution, of certain

rights, shall not be construed to deny or disparage others retained by the people.” 18 In essence,

Mr. Desai’s argument is that he has the right to sue the State Defendants in federal court and the

Ninth Amendment protects that right. But “[t]he district courts of the United States . . . are courts

of limited jurisdiction. They possess only that power authorized by Constitution and statute[.]” 19

And neither the Constitution nor any statute establishes a general right for Mr. Desai to sue the

State Defendants in federal court. Indeed, the Eleventh Amendment prohibits him from doing so,

unless one of two exceptions applies. 20

           The Magistrate Judge’s decision to implement an immunity analysis under the Eleventh

Amendment on Mr. Desai’s claims against the State Defendants was correct. And because Mr.

Desai did not object to the Report and Recommendation’s analysis and conclusion that the State

Defendants are entitled to Eleventh Amendment immunity, the Report and Recommendation’s

analysis and conclusion are accepted. 21 Therefore, the Report and Recommendation 22 is

ADOPTED.

                                                       ORDER

           IT IS HEREBY ORDERED that the Report and Recommendation 23 is ADOPTED. The

State Defendants’ Motion to Dismiss First Amended Complaint 24 is GRANTED. Plaintiff’s



18
     U.S. Const. Amend. IX.
19
     Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005) (internal quotations omitted).
20
     Harris, 519 Fed. App’x at 979; Ruiz, 299 F.3d at 1180.
21
   United States v. 2121 East 30th Street, 73 F.3d 1057, 1060 (10th Cir. 1996) (“[A] party’s objections to the
magistrate judge’s report and recommendation must be both timely and specific to preserve an issue for de novo
review by the district court or for appellate review.”).
22
     Docket no. 54, filed Dec. 18, 2018.
23
     Docket no. 54, filed Dec. 18, 2018.
24
     Docket no. 35, filed June 19, 2018.



                                                                                                                 4
claims against the State Defendants are DISMISSED without prejudice for lack of subject matter

jurisdiction.

        Signed January 16, 2019.

                                           BY THE COURT


                                           ________________________________________
                                               District Judge David Nuffer




                                                                                             5
